Citation Nr: 0804919	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right big toe disability.

2.  Entitlement to service connection for residuals of a 
right big toe injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from June 1987 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, in which the RO declined to reopen the 
previously denied claim for service connection of a right big 
toe disability.  

In September 2004, the veteran withdrew, in writing, his 
claim of service connection for a left big toe disability.  
The RO verified this with the veteran by letter dated in 
October 2004, and in his March 2005 Form 9 appeal to the 
Board the veteran appealed the issues listed on his February 
2005 statement of the case, which consisted only of his claim 
for service connection for a right big toe disability.  See 
38 C.F.R. § 20.204 (2006).  Hence, the claim of service 
connection for a left big toe disability is no longer on 
appeal.

In May 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.  

The issue of service connection for residuals of a right big 
toe injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right big toe disability in February 2001.  The appellant 
received timely notice of the determination, but did not 
appeal, and that decision is now final.

2.  Evidence received since the February 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the incurrence of an in-service injury and a 
continuity of symptomatology between an in-service injury and 
a current disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision denying entitlement to 
service connection for a right big toe disability is final.  
38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right big 
toe disability is reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's request to reopen his claim of service 
connection for a right big toe disability has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See, 
Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Evidence related to the veteran's claim on appeal was 
received since the issuance of the last statement of the case 
and there was no waiver of agency of original jurisdiction 
review of record.  See, 38 C.F.R. § 19.37.  However, in this 
case there is no prejudice to the veteran as the claim to 
reopen is hereby granted and because any remaining defect is 
cured by the remand of the claim for service connection on 
appeal.

The RO originally denied entitlement to service connection 
for a right big toe disability in a February 2001 rating 
decision on the basis that the right big toe problem neither 
occurred in, nor was caused by, service.  The veteran did not 
appeal this decision within one year; so it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2007).

In February 2004, the veteran filed a claim to reopen the 
claim of service connection for a right big toe disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to  agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the February 2001 rating decision 
includes buddy statements submitted in support of the 
veteran's claim.  One such statement, dated in July 2004, 
notes that its author has known the veteran since 1991 and 
since that time the veteran has complained of, and has 
limited his physical activities due to, his foot.  

The veteran was on active service from 1987 to 1994.  
Construing the evidence in the light most favorable to the 
veteran, the witness statement implies the veteran complained 
of foot problems from the time he was on active service to 
the present.

In addition, a letter dated in July 2003, from the British 
Columbia provincial government concerning the veteran's claim 
for workman's compensation shows the veteran's claim based on 
a June 2003 right toe injury was denied due to clinical 
findings of significant pre-existing degenerative changes in 
the right toe, which appeared on February 2002 x-ray studies.  
The date of any pre-existing injury was not provided.  But, 
again construing the evidence in a light most favorable to 
the veteran, such clinical findings may be suggestive of an 
old right toe injury and may corroborate the statements of 
the veteran and his witness.  

This evidence is new in that it was not previously of record 
and is not duplicative of evidence considered by the RO at 
the time of the February 2001 rating decision.  It is also 
material in that it relates to the unestablished fact that 
the veteran incurred a right toe injury during service and 
manifested a continuity of symptomatology between the 
veteran's current right toe problems in-service and the 
currently diagnosed right toe disability.  See, 38 C.F.R. § 
3.303.  It, therefore, presents a reasonable possibility of 
substantiating the claim, and is new and material evidence.
  
Therefore, reopening the claim of entitlement to service 
connection for a right big toe disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a right big toe 
disability; to that extent only, the claim to reopen is 
granted. 




REMAND

The veteran seeks service connection for the residuals of 
right big toe injury.  He asserts that he injured it during 
service. 

The veteran has stated in numerous documents that he sprained 
or fractured, or otherwise injured, his right big toe while 
playing basketball in service and when a gyroscope fell on it 
during service in the Persian Gulf War.  He argues that his 
current right big toe disability is related to these 
injuries.  As noted above, a buddy statement dated in July 
2004 notes that the veteran has complained of foot problems 
since 1991, and his worker's compensation claim indicates 
that the current right big toe problems preexisted the June 
2003 on-the-job injury. 

The evidence shows that the veteran has current diagnosis of 
a right big toe disability.  Private medical records show 
that the veteran has been diagnosed with degenerative changes 
in the right first metatarsophalangeal joint, moderate severe 
changes of the hallux rigidus of the metatarsophalangeal 
joint, and post traumatic and post operative hallux limitus 
following surgery on his right big toe in 2004.

Service medical records show complaints of, and treatment 
for, right foot and right metatarsal pain during active 
service.  However, the appellant's enlistment examination 
notes that the veteran had asymptomatic mild pes planus prior 
to entrance into active service.  The feet were found to be 
normal when examined in February 1990.

The claim must therefore be remanded for a VA examination to 
determine the nature, extent and etiology of the veteran's 
currently diagnosed residuals of a right big toe injury 
disability, with reference to the entire claims folder, to 
include service medical records and records of treatment 
following service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

In addition, the VCAA letter provided the veteran in February 
2004 referred to service connection for a left toe disability 
but with regard to the right toe, referred to the new and 
material aspect of the claim.  A VCAA letter for the issue of 
service connection for a right toe disability must be sent.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
pertaining to the issue of service 
connection for a right big toe disability, 
or residuals of a right big toe injury.

2.  Following completion of item #1, 
schedule the veteran for examination by 
the appropriate medical professional to 
determine the nature, extent, and etiology 
of his claimed residuals of a right big 
toe injury disability.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner must indicate that 
he/she has reviewed the record in 
conjunction with the examination and any 
opinion expressed.

The examiner is asked to provide the 
following opinion: Is it at least as 
likely as not that any current right big 
toe disability had its onset during 
service or is the result of the veteran's 
active service or any injury therein. 

In making this opinion, the examiner is 
specifically requested to consider the 
veteran's witness statements and July 2003 
worker's compensation decision. 

The examiner must provide a complete 
rationale for any opinion expressed.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
clam for service connection for a right big 
toe disability, to include residuals of a 
right big toe injury, with application of 
all appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
any decision remains adverse to the 
veteran, furnish him with an SSOC and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2007). 
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


